Citation Nr: 1007409	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart disability manifested by a systolic murmur.

2.  Entitlement to service connection for a heart disability 
manifested by a systolic murmur.

3.  Entitlement to service connection for coronary artery 
disease with stent placement.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2006, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in July 2007.

In January 2010, the Veteran testified at a Board video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of this proceeding is associated with the claims 
file.

The Board notes that the Veteran previously filed a claim of 
entitlement to service connection for disability described as 
a "heart condition (murmur)" in May 1973; therefore, a new 
and material evidence analysis is required with regard to the 
Veteran's current claim of entitlement to service connection 
for a heart disability manifested by a systolic murmur.  
Accordingly, for purposes of clarity, this issue is listed as 
a separate issue on the first page of this decision.  
Additionally, the Board considers the issues of entitlement 
to service connection for coronary artery disease with stent 
placement and hypertension as having a different factual 
basis than the May 1973 claim; therefore, the Board considers 
these two issues as new claims and 38 U.S.C.A. § 5108 is not 
for application.  See Boggs v. Peake, 520 F.3d 1330, 1334 
(Fed. Cir. 2008).

The issues of entitlement to service connection for a heart 
disability manifested by a systolic murmur, coronary artery 
disease with stent placement, and hypertension under a merits 
analysis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1973 RO rating decision denied entitlement to 
service connection for entitlement to service connection for 
a heart disability manifested by a systolic murmur; the 
Veteran was notified of his appellate rights, but did not 
appeal the decision.

2.  Certain evidence received since the RO's May 1973 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for a heart disability 
manifested by a systolic murmur, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1973 rating decision which denied service 
connection for entitlement to service connection for a heart 
disability manifested by a systolic murmur is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's May 1973 rating decision, and the claim of entitlement 
to service connection for a heart disability manifested by a 
systolic murmur is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The request to reopen the Veteran's claim for a heart 
disability manifested by a systolic murmur involves an 
underlying claim of service connection.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease (including hypertension) and endocarditis 
(covering all forms of valvular heart disease), are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
August 2005, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Historically, the Veteran filed a claim of entitlement to 
service connection for a heart disability manifested by a 
systolic murmur in May 1973.  In support of his claim, the 
evidence of record contained the Veteran's service treatment 
records.  

Service treatment records showed that an examination 
performed for induction purposes in September 1971 reflects 
that the Veteran's heart (thrust, size, rhythm, sounds) was 
clinically evaluated as normal.  During the Veteran's 
military separation examination in April 1973, the examiner 
found the Veteran to have a grade II/VI early systolic murmur 
with probable flow.  In connection with the Veteran's 
separation examination, an x-ray report documented negative 
results of his chest.

In a May 1973 rating decision, the RO denied entitlement to 
service connection for a heart disability manifested by a 
systolic murmur.  The Board notes that the RO ultimately 
found that the Veteran's systolic murmur was a constitutional 
or developmental abnormality that was not a disability under 
the law, that there were no other disabilities cited of a 
chronic nature, and that aggravation of the congenital 
disability was not shown.  The Veteran was informed of the 
decision but he did not file a timely notice of disagreement.  
Therefore, the decision became final.  38 U.S.C.A. § 7105(c).  
Accordingly, service connection for a heart disability 
manifested by a systolic murmur may only be considered on the 
merits if new and material evidence has been received since 
the time of the May 1973 adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

In August 2005, the Veteran filed a request to reopen his 
claim for entitlement to service connection for a heart 
disability manifested by a systolic murmur.  In support of 
his claim, the new evidence of record included private 
treatment records, a private medical opinion, and two VA 
examination reports.  Additionally, the Veteran provided 
testimony regarding his claimed heart disability during a 
January 2010 Board hearing.

The Veteran's private medical opinion, dated in January 2007, 
states that it is highly likely that the Veteran's valvular 
heart disease may have developed during his active duty 
service, given that the Veteran's service entrance 
examination did not indicate a heart murmur and his service 
separation examination diagnosed a heart murmur.

Certain evidence submitted since the May 1973 RO decision is 
new to the record and is material, as it suggests that the 
Veteran may have a heart disability manifested by a systolic 
murmur that is related to his active duty service.  As the 
Veteran's claim was previously denied due to lack of evidence 
linking the Veteran's systolic murmur with a heart 
disability, the Board has determined that the above evidence 
is new and relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a heart disability manifested by a systolic murmur.  
Therefore, the claim of service connection for a heart 
disability manifested by a systolic murmur is reopened.  38 
U.S.C.A. § 5108.  The Board's decision is strictly limited to 
the reopening of the claim and does not address the merits of 
the underlying service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a heart 
disability manifested by a systolic murmur.  To this extent, 
the appeal is granted, subject to the directions set forth in 
the following remand section of this decision.


REMAND

The Veteran is seeking entitlement to service connection for 
cardiovascular disabilities (claimed as a heart condition), 
which includes a heart disability manifested by a systolic 
murmur, coronary artery disease with stent placement, and 
hypertension.  If service connected is granted for a heart 
disability manifested by a systolic murmur, the Board finds 
that the record adequately raises the theory of entitlement 
to coronary artery disease with stent placement and 
hypertension on a secondary basis.  See Robinson v. Shinseki, 
557 F.3d 1355, 1361-62 (2009).

Since the case may involve entitlement to service connection 
on a secondary basis, the Board finds that the claim of a 
heart disability manifested by a systolic murmur is 
inextricably intertwined with the coronary artery disease 
with stent placement and hypertension claims.  Since the 
outcome of the heart disability manifested by a systolic 
murmur claim may impact the eventual determination on the 
other issues, additional development is necessary before the 
Board may proceed with appellate review of all claimed 
cardiovascular disabilities.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (stating that when a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).

The Board observes that the Veteran's service entrance 
examination did not note any cardiovascular disabilities; 
therefore, the Veteran is presumed to have been in sound 
physical condition prior to his active duty service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board notes 
that during the Veteran's military separation examination, 
the examiner found the Veteran to have a grade II/VI early 
systolic murmur with probable flow.

The Board notes that the Veteran was afforded VA examinations 
in August 2005 (fee basis) and June 2009.  In August 2005, 
the examiner found the Veteran's heart (S1 and S2) to have 
regular rate and rhythm, and also found "[n]o evidence for 
congestive heart failure, cardiomegaly, or cor pulmonale."  
Additionally, an x-ray of the Veteran's chest revealed no 
active pulmonary disease.  The Veteran was diagnosed with 
coronary artery disease status post stent and hypertension.  
There is no indication that the examiner reviewed the 
Veteran's claims file or service treatment records.  The 
examiner concluded that it was less likely than not that the 
Veteran's coronary artery disease status post stent and 
hypertension were related to his military service.  The 
examiner only provided a rationale for the conclusion related 
to the Veteran's hypertension.  

During the June 2009 VA examination, the Veteran was 
diagnosed with a systolic murmur and coronary artery disease 
with 2 stents.  The examiner described the murmur as an 
aortic murmur.  The examiner concluded that it was less 
likely than not that the Veteran's coronary artery disease 
was caused by or a result of the systolic murmur.  The 
examiner stated that the Veteran's service treatment records 
and VA records were reviewed, but that his private medical 
records were not reviewed.

The Veteran submitted a private medical opinion from his 
treating physician, dated January 12, 2007.  The opinion 
stated that the Veteran had 2+ moderate aortic insufficiency 
and 2+ moderate mitral regurgitation.  The physician 
concluded that it was highly likely that the Veteran's 
valvular heart disease may have developed during his active 
duty service, given that the Veteran's service entrance 
examination did not indicate a heart murmur and his service 
separation examination diagnosed a heart murmur.

The Board finds that the August 2005 (fee basis) and June 
2009 VA examination reports are inadequate.  The Board notes 
that the VA examiners did not offer an opinion as to whether 
the Veteran currently has a heart disability manifested by a 
systolic murmur, and, if so, whether there is a nexus to 
service.  Additionally, the August 2005 examiner did not 
provide a rationale for the opinion pertaining to the 
Veteran's coronary artery disease status post stent, and it 
appears as though the examiner did not review the Veteran's 
claims file or service treatment records.   Furthermore, the 
June 2009 examiner only offered an opinion as to whether the 
Veteran's coronary artery disease was caused by or a result 
of his systolic murmur; the examiner also stated that the 
Veteran's private medical records were not reviewed.

Given that the VA examiners did not provide adequate nexus 
opinions and sufficient rationales for all of the Veteran's 
claimed disabilities, the Board finds that the Veteran should 
be scheduled for another VA examination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  In addition, the 
Veteran's representative requested that the Veteran be 
scheduled for a new VA examination during the January 2010 
Board hearing.  VA has a duty to assist claimants in the 
development of facts pertinent to their claims, and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination (administered by a 
cardiologist) to ascertain the nature and 
etiology of all current cardiovascular 
disabilities.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination (specifically 
including the Veteran's military 
separation examination dated April 9, 
1973, and his private medical opinion 
dated January 12, 2007).  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.

The examiner should clearly report all 
cardiovascular disabilities found to be 
present, to specifically report whether or 
not diagnoses of hypertension is warranted 
and whether the Veteran has a heart 
disability manifested by a systolic 
murmur.  As to each cardiovascular 
disability which is diagnosed, the 
examiner should respond to the following:

a)  Is it at least as likely as not 
(i.e. a 50% or higher degree of 
probability) that the cardiovascular 
disability was manifested during or 
otherwise caused by the Veteran's 
active duty service or any incident 
therein?

b)  If, and only if, one or more 
cardiovascular disabilities are 
determined to have been manifested 
during or otherwise caused by the 
Veteran's active duty service or any 
incident therein (for purposes of 
clarity, the Board notes that this 
determination is described as a 
'service-connected cardiovascular 
disability' in the subsequent two 
paragraphs), then, the examiner should 
also respond to the following:

i)  Is it at least as likely as 
not (i.e., 50% or higher degree of 
probability) that any other 
current cardiovascular disability 
is proximately due to or the 
result of his 'service-connected 
cardiovascular disability'?

ii)  Is it at least as likely as 
not (i.e., 50% or higher degree of 
probability) that any other 
current cardiovascular disability 
has been aggravated by his 
'service-connected cardiovascular 
disability'?  The term 
'aggravation' is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

2.  Thereafter, the AMC/RO should read the 
examination report obtained, and ensure 
that all requested opinions have been 
answered.

3.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


